Exhibit 10.1

3007 | 03/10/2015

 

LOGO [g373281ex10_1.jpg]

Interactive Brokers Institutional Services Customer Agreement

 

  A. GENERAL PROVISIONS:

 

  1. Customer Agreement: This Agreement (“Agreement”) governs the relationship
between Customer and Interactive Brokers LLC (“IB”) for Execution and/or
Settlement and Carrying Services. If provisions of this Agreement vary from the
IB website or from other agreements between the parties, including but not
limited to the FIA Uniform Brokerage Services Agreement or the SIA Prime
Brokerage Agreement, this Agreement controls. This Agreement cannot be amended
or waived except in writing by an IB officer. Customer Service employees cannot
amend or waive any part of this Agreement.

 

  2. Order Execution: Orders subject to this Agreement may be executed: a) by IB
or b) by an Executing Broker and given up to IB for settlement and carrying by
IB but only if that Executing Broker and IB (as Prime Broker) have signed an
agreement (such as the SIA Prime Brokerage Agreement and/or FIA Uniform
Brokerage Services Give Up Agreement) providing for IB to take up Customer
trades executed by that Executing Broker.

 

  3. Trade Settlement and Carrying of Account: Trades may be: a) settled and
carried by IB or b) given up by IB for settlement and carrying by such other
broker-dealers or futures commission merchants as Customer may designate as
Customer’s Prime Brokers, but only if IB has entered into an agreement (such as
the SIA Prime Brokerage Agreement and/or FIA Uniform Brokerage Services Give Up
Agreement) with Customer’s Prime Brokers with respect to such transactions.

 

  4. No Investment, Tax or Trading Advice: IB representatives are not authorized
to provide investment, tax or trading advice or to solicit orders. Nothing on
IB’s website is a recommendation or solicitation to buy or sell securities,
futures or other investments.

 

  5. Customer Qualification: Customer and its authorized representatives warrant
that Customer: (i) is authorized under its governing document(s) and in the
jurisdictions in which it is organized and/or regulated to enter this Agreement
and trade (including on margin if applicable); (ii) is under no legal
incapacity; and (iii) that persons identified to enter orders have proper
authority and have sufficient knowledge and experience to understand the nature
and risks of the products to be traded.

 

  6. Responsibility for Customer Orders/Trades: Customer acknowledges that IB
does not know whether someone entering orders with Customer’s user name/password
is Customer. Unless IB is notified and agrees, Customer will not allow anyone to
access Customer’s account. Customer is responsible for the confidentiality and
use of Customer’s user name/password and agrees to report any theft/loss of such
user name/password, or any unauthorized access to Customer’s account,
immediately by telephone or electronically through the IB website. Customer
remains responsible for all transactions entered using Customer’s user
name/password.

 

  7.

IB-Executed Orders: IB shall execute Customer orders as agent, unless otherwise
confirmed. IB can execute Customer orders as principal. IB may use another
broker, or an affiliate, to execute orders, and they have benefit of all IB’s
rights hereunder. Unless otherwise directed, IB will select the market/dealer to
which to route Customer’s orders. For products traded at multiple markets, IB
may provide “Smart Routing”, which seeks the best market for each order through
a computerized algorithm. Customer should choose



--------------------------------------------------------------------------------

  Smart Routing if available. If Customer directs orders to a particular market,
Customer assumes responsibility for knowing and trading in accordance with the
rules and policies of that market (e.g., trading hours, order types, etc.).
Customer acknowledges that it may not be possible to cancel/modify an order and
that Customer is responsible for executions notwithstanding a cancel/modify
request. Customer understands that IB, in its sole discretion, may refuse to
accept or execute transactions on Customer’s behalf or restrict or prohibit
trading in Customer’s account(s).

 

  8. Proprietary Trading - Display of Customer Orders: Subject to all laws and
regulations and subject to information barriers in place between IB and its
affiliates engaged in proprietary trading, Customer authorizes IB to execute
proprietary trades of itself and its affiliates, though IB may simultaneously
hold unexecuted Customer orders for the same products at the same price.

 

  9. Confirmations: Customer agrees to monitor each order until IB confirms
execution or cancellation. Customer acknowledges that confirmations of
executions or cancellations may be delayed or may be erroneous (e.g. due to
computer system issues) or may be cancelled/adjusted by an exchange. Customer is
bound by the actual order execution, if consistent with Customer’s order.
Customer agrees to notify IB immediately by telephone or electronically through
the IB website if: i) Customer fails to receive an accurate confirmation of an
execution or cancellation; ii) Customer receives a confirmation that is
different than Customer’s order; iii) Customer receives a confirmation for an
order that Customer did not place; or iv) Customer receives an account
statement, confirmation, or other information reflecting inaccurate orders,
trades, balances, positions, margin status or transaction history. Customer
acknowledges that IB may adjust Customer’s account to correct any error.
Customer agrees to promptly return to IB any assets erroneously distributed to
Customer. All transactions are subject to rules and policies of relevant markets
and clearinghouses, and applicable laws and regulations.

IB IS NOT LIABLE FOR ANY ACTION OR DECISION OF ANY EXCHANGE, MARKET, DEALER,
CLEARINGHOUSE OR REGULATOR.

 

  10. Commissions and Fees, Interest Charges, Funds: Commissions and fees are at
the rates specified on the IB website unless a specific commission/fee schedule
has been agreed in writing between Customer and IB. If no written commission/fee
schedule has been agreed between Customer and IB, changes to commissions/fees
are effective immediately upon either of: posting on the IB website or email or
other written notice to Customer. Unpaid balances and account deficits accrue
interest at the rate of 1% per month. Customer agrees to pay reasonable costs of
collection for any unpaid Customer deficit or balance, including attorneys’ and
collection agent fees.

 

  a. For accounts carried by IB: Customer acknowledges that IB deducts
commissions/fees from Customer accounts, which will reduce account equity.
Positions will be liquidated if commissions or other charges cause a margin
deficiency. IB shall pay credit interest to and charge debit interest from
Customer at interest rates and terms on the IB website, unless otherwise agreed
in writing. Customer funds will not be disbursed until after transactions are
settled. Terms and conditions for deposit and withdrawal of funds (including
holding periods) are as specified on the IB website.

 

  b. For accounts not carried by IB: Customer shall pay commissions and fees
within ten days of receipt of IB’s statement.

 

  11. Suspicious Activity: If IB in its sole discretion believes that a Customer
account has been involved in any fraud or crime or violation of laws or
regulations, or has been accessed unlawfully, or is otherwise involved in any
suspicious activity (whether victim or perpetrator or otherwise), IB may suspend
or freeze the account or any privileges of the account, may freeze or liquidate
funds or assets or may utilize any of the remedies in this Agreement for a
“Default”.

 

  12. Security Interest: All Customer assets of any kind held by or on behalf of
IB for Customer’s account are hereby pledged to IB and are subject to a
perfected first priority lien and security interest in IB’s favor to secure
performance of obligations and liabilities to IB arising under this or any other
Agreement.

 

  13.

Event of Default: A “Default” occurs automatically, without notice upon:
(i) Customer



--------------------------------------------------------------------------------

  breach/repudiation of any agreement with IB; (ii) Customer failure to provide
assurance satisfactory to IB of performance of an obligation, after request from
IB in IB’s sole discretion; (iii) proceedings by/against Customer under any
bankruptcy, insolvency, or similar law; (iv) assignment for the benefit of
Customer’s creditors; (v) appointment of a receiver, trustee, liquidator or
similar officer for Customer or Customer property; (vi) Customer representations
being untrue or misleading when made or later becoming untrue; (vii) legal
incompetence of Customer; (viii) proceeding to suspend Customer business or
license by any regulator or organization; (ix) IB having reason to believe that
any of the foregoing is likely to occur imminently.

Customer unconditionally agrees that, upon a Default, IB may terminate any or
all IB’s obligations to Customer and IB shall have the right in its discretion,
but not the obligation, without prior notice, to liquidate all or any part of
Customer’s positions in any IB account, individual or joint, at any time and any
manner and through any market or dealer. Customer shall reimburse and hold IB
harmless for all actions, omissions, costs, fees (including, but not limited to,
attorney’s fees), or liabilities associated with any Customer Default or any
transaction undertaken by IB upon Default.

 

  14. Risks of Foreign Markets; After Hours Trading: Customer acknowledges that
trading securities, options, futures, currencies, or any product on a foreign
market is speculative and involves high risk. There also are special risks of
trading outside ordinary market hours, including risk of lower liquidity, higher
volatility, changing prices, un-linked markets, news announcements affecting
prices, and wider spreads. Customer represents that Customer is knowledgeable
and able to assume these risks.

 

  15. Knowledge of Securities, Warrants and Options; Corporate Actions: Customer
acknowledges Customer’s responsibility for knowing the terms of any securities,
futures contracts, options, warrants or other products in Customer’s account,
including upcoming corporate actions (e.g., tender offers, reorganizations,
stock splits, etc.). IB has no obligation to notify Customer of deadlines or
required actions or dates of meetings, nor is IB obligated to take any action
without specific written instructions sent by Customer to IB electronically
through the IB website.

 

  16. Quotes, Market Information, Research and Internet Links: Quotes, news,
research and information accessible through IB (including through links to
outside websites) (“Information”) may be prepared by independent Providers. The
Information is the property of IB, the Providers or their licensors and is
protected by law. Customer agrees not to reproduce, distribute, sell or
commercially exploit the Information in any manner without written consent of IB
or the Providers. IB reserves the right to terminate access to the Information.
None of the Information constitutes a recommendation by IB or a solicitation to
buy or sell. Neither IB nor the Providers guarantee accuracy, timeliness, or
completeness of the Information, and Customer should consult an advisor before
making investment decisions. RELIANCE ON QUOTES, DATA OR OTHER INFORMATION IS AT
CUSTOMER’S OWN RISK. IN NO EVENT WILL IB OR THE PROVIDERS BE LIABLE FOR
CONSEQUENTIAL, INCIDENTAL, SPECIAL OR INDIRECT DAMAGES ARISING FROM USE OF THE
INFORMATION. THERE IS NO WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, REGARDING THE
INFORMATION, INCLUDING WARRANTY OF MERCHANTIBILITY, WARRANTY OF FITNESS FOR A
PARTICULAR USE OR WARRANTY OF NON-INFRINGEMENT.

 

  17. License to Use IB Software: IB grants Customer a non-exclusive,
non-transferable license to use IB Software solely as provided herein. Title to
IB Software and updates shall remain the sole property of IB, including all
patents, copyrights and trademarks. Customer shall not sell, exchange or
transfer the IB Software to others. Customer shall not copy, modify, translate,
decompile, reverse engineer, disassemble or reduce to a human readable form, or
adapt, the IB Software or use it to create a derivative work, unless authorized
in writing by an officer of IB. IB is entitled to immediate injunctive relief
for threatened breaches of these undertakings.

 

  18.

LIMITATION OF LIABILITY AND LIQUIDATED DAMAGES PROVISION: CUSTOMER ACCEPTS THE
IB SYSTEM “AS IS”, AND WITHOUT WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, BUT
NOT LIMITED TO, THE IMPLIED



--------------------------------------------------------------------------------

  WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR USE, PURPOSE OR
APPLICATION; TIMELINESS; FREEDOM FROM INTERRUPTION; OR ANY IMPLIED WARRANTIES
ARISING FROM TRADE USAGE, COURSE OF DEALING OR COURSE OF PERFORMANCE. UNDER NO
CIRCUMSTANCES SHALL IB BE LIABLE FOR ANY PUNITIVE, INDIRECT, INCIDENTAL, SPECIAL
OR CONSEQUENTIAL LOSS OR DAMAGES, INCLUDING LOSS OF BUSINESS, PROFITS OR
GOODWILL. IB SHALL NOT BE LIABLE TO CUSTOMER BY REASON OF DELAYS OR
INTERRUPTIONS OF SERVICE OR TRANSMISSIONS, OR FAILURES OF PERFORMANCE OF THE IB
SYSTEM, REGARDLESS OF CAUSE, INCLUDING, BUT NOT LIMITED TO, THOSE CAUSED BY
HARDWARE OR SOFTWARE MALFUNCTION; GOVERNMENTAL, EXCHANGE OR OTHER REGULATORY
ACTION; ACTS OF GOD; WAR, TERRORISM, OR IB’S INTENTIONAL ACTS. CUSTOMER
RECOGNIZES THAT THERE MAY BE DELAYS OR INTERRUPTIONS IN THE USE OF THE IB
SYSTEM, INCLUDING, FOR EXAMPLE, THOSE CAUSED INTENTIONALLY BY IB FOR PURPOSES OF
SERVICING THE IB SYSTEM. IN NO EVENT SHALL IB’S LIABILITY, REGARDLESS OF THE
FORM OF ACTION AND DAMAGES SUFFERED BY CUSTOMER, EXCEED THE AGGREGATE
COMMISSIONS PAID BY CUSTOMER TO IB OVER THE 6 MONTHS PRIOR TO THE EVENT GIVING
RISE TO CUSTOMER’S CLAIM.

 

  19. Customer Must Maintain Alternative Trading Arrangements: Computer-based
systems such as those used by IB are inherently vulnerable to disruption, delay
or failure. CUSTOMER MUST MAINTAIN ALTERNATIVE TRADING ARRANGEMENTS IN ADDITION
TO CUSTOMER’S IB ACCOUNT FOR EXECUTION OF CUSTOMER’S ORDERS IN THE EVENT THAT
THE IB SYSTEM IS UNAVAILABLE. By signing this Agreement, Customer represents
that Customer maintains alternative trading arrangements.

 

  20. Consent To Accept Electronic Records And Communications: IB provides
electronic trade confirmations, account statements, tax information and other
Customer records and communications (collectively, “Records and Communications”)
in electronic form. Electronic Records and Communications may be sent to
Customer’s Trader Workstation (“TWS”) or to Customer’s e-mail address, or for
security purposes may be posted on the IB website and customer will need to log
in and retrieve the Communication. By entering into this Agreement, Customer
consents to the receipt of electronic Records and Communications. Such consent
will apply on an ongoing basis and for every tax year unless withdrawn by
Customer. Customer may withdraw such consent at any time by providing electronic
notice to IB through the IB website. If Customer withdraws such consent, IB will
provide required tax documents in paper form upon request by telephone or via
the IB website. However, IB reserves the right to require Customer to close
Customer’s account.

In order to trade using the IB TWS, and to receive Records and Communications
through the TWS, there are certain system hardware and software requirements,
which are described on the IB Website at www.interactivebrokers.com. Since these
requirements may change, Customer must periodically refer to the IB website for
current system requirements. To receive electronic mail from IB, Customer is
responsible for maintaining a valid Internet e-mail address and software
allowing customer to read, send and receive e-mail. Customer must notify IB
immediately of a change in Customer’s e-mail address by using those procedures
to change a Customer e-mail address that may be available on the IB website.

 

  B. PROVISIONS RELATING TO TRADES AND POSITIONS TO BE SETTLED OR CARRIED BY IB:

 

  1. Application: The provisions of this Section B shall apply to trades and
positions: a) executed, settled and carried by IB; or b) executed by another
Executing Broker and given up to IB for settlement and carrying; or c) trades or
positions that Customer’s Prime Broker indicates its intention not to settle or
take up, or fails to settle or take up.

 

  2. Margin:

 

  a.

Requirement to Maintain Sufficient Margin Continuously: Margin transactions are
subject to initial and maintenance margin requirements of



--------------------------------------------------------------------------------

  exchanges, clearinghouses and regulators and also to any additional margin
requirement of IB, which may be greater (“Margin Requirements”). IB MAY MODIFY
MARGIN REQUIREMENTS FOR ANY OR ALL CUSTOMERS FOR ANY OPEN OR NEW POSITIONS AT
ANY TIME, IN IB’S SOLE DISCRETION.

CUSTOMER SHALL MAINTAIN, WITHOUT NOTICE OR DEMAND, SUFFICIENT EQUITY AT ALL
TIMES TO CONTINUOUSLY MEET MARGIN REQUIREMENTS. CUSTOMER SHALL MONITOR ITS
ACCOUNT SO THAT AT ALL TIMES THE ACCOUNT CONTAINS SUFFICIENT EQUITY TO MEET
MARGIN REQUIREMENTS. IF THE ACCOUNT HAS INSUFFICIENT EQUITY TO MEET MARGIN
REQUIREMENTS, IB MAY REJECT ANY ORDER SUBMITTED BY CUSTOMER OR DECLINE TO ACCEPT
FOR SETTLEMENT (OR MAY “DK” OR DISAFFIRM OR RETURN) OR MAY LIQUIDATE ANY
POSITION SUBMITTED TO IB BY EXECUTING BROKER FOR SETTLEMENT. Formulas for
calculating Margin Requirements on the IB website are indicative only and may
not reflect actual Margin Requirements. Customer must at all times satisfy
whatever Margin Requirement is calculated by IB.

 

  b. IB Will Not Issue Margin Calls: IB does not have to notify Customer of any
failure to meet Margin Requirements prior to IB exercising its rights under this
Agreement. Customer acknowledges that IB generally will not issue margin calls;
generally will not credit Customer’s account to meet intraday or overnight
margin deficiencies; and is authorized to liquidate account positions in order
to satisfy Margin Requirements without prior notice.

 

  c. Liquidation of Positions and Offsetting Transactions:

 

  i. IF AT ANY TIME CUSTOMER’S ACCOUNT HAS INSUFFICIENT EQUITY TO MEET MARGIN
REQUIREMENTS OR IS IN DEFICIT, IB HAS THE RIGHT, IN ITS SOLE DISCRETION, BUT NOT
THE OBLIGATION, TO LIQUIDATE ALL OR ANY PART OF CUSTOMER’S POSITIONS IN ANY OF
CUSTOMER’S IB ACCOUNTS, AT ANY TIME AND IN ANY MANNER AND THROUGH ANY MARKET OR
DEALER, WITHOUT PRIOR NOTICE OR MARGIN CALL TO CUSTOMER. CUSTOMER SHALL BE
LIABLE AND WILL PROMPTLY PAY IB FOR ANY DEFICIENCIES IN CUSTOMER’S ACCOUNT THAT
ARISE FROM SUCH LIQUIDATION OR REMAIN AFTER SUCH LIQUIDATION. IB HAS NO
LIABILITY FOR ANY LOSS SUSTAINED BY CUSTOMER IN CONNECTION WITH SUCH
LIQUIDATIONS (OR IF THE IB SYSTEM DELAYS EFFECTING, OR DOES NOT EFFECT, SUCH
LIQUIDATIONS) EVEN IF CUSTOMER RE-ESTABLISHES ITS POSITION AT A WORSE PRICE.

 

  ii. IB may allow Customer to pre-request the order of liquidation in event of
a margin deficiency, but such requests are not binding on IB and IB retains sole
discretion to determine the assets to be liquidated and the order/manner of
liquidation. IB may liquidate through any market or dealer, and IB or its
affiliates may take the other side of the transactions consistent with laws and
regulations. If IB liquidates any/all positions in Customer’s account, such
liquidation shall establish Customer’s gain/loss and remaining indebtedness to
IB, if any. Customer shall reimburse and hold IB harmless for all actions,
omissions, costs, fees (including, but not limited to, attorney’s fees), or
liabilities associated with any such transaction undertaken by IB. If IB
executes an order (or receives for settlement from Customer’s Executing Broker a
position) for which Customer did not have sufficient equity, IB has the right,
without notice, to liquidate the position (or to liquidate any other positions
in Customer’s account sufficient to restore account equity to comply with margin
requirements) and Customer shall be responsible for any resulting loss.

 

  iii.

If IB does not, for any reason, liquidate under-margined positions, and



--------------------------------------------------------------------------------

  issues a margin call, Customer must satisfy such call immediately by
depositing funds. Customer acknowledges that even if a call is issued, IB still
may liquidate positions at any time.

 

  iv. Customer acknowledges that IB also has the right to liquidate all or part
of Customer’s positions without prior notice: (i) if any dispute arises
concerning any Customer trade, (ii) upon any “Default” as described in this
Agreement, or (iii) whenever IB deems liquidation necessary or advisable for
IB’s protection.

 

  3. Universal Accounts: An IB Universal Account is two underlying accounts: an
SEC-regulated securities account and a CFTC-regulated commodity account.
Customer authorizes transfers between the securities and commodity accounts to
cover Margin Requirements and other obligations, and acknowledges IB may
liquidate positions to cover obligations in the other account. Customer
authorizes IB to provide combined confirmations/statements for both accounts.
Customer acknowledges that only assets in the securities account are covered by
SIPC protection and excess coverage and not assets in the commodity account.

 

  4. Short Sales: Customer acknowledges that short sales must be done in a
margin account, subject to Margin Requirements; that prior to selling short, IB
must believe it can borrow stock for delivery; and that if IB cannot borrow
stock (or re-borrow after a recall notice) IB may buy-in stock on Customer’s
behalf, without notice to Customer, to cover short positions and Customer is
liable for any losses/costs.

 

  5. IB’s Right to Loan/Pledge Customer Assets: As allowed by law, IB is
authorized by Customer to lend to itself or others Customer securities or
assets. IB may, without notice, pledge, re-pledge, hypothecate or re-hypothecate
Customer securities and assets, separately or together with those of other
customers, for any amount due in any IB account in which Customer has an
interest, without retaining in IB’s possession or control a like amount of
assets. For loans of securities, IB may receive financial and other benefits to
which Customer is not entitled. Such loans could limit Customer’s ability to
exercise securities’ voting rights.

 

  6. Multi-Currency Function in IB Accounts:

 

  a. Customers may be able to trade products denominated in different currencies
using a base currency chosen by Customer. Upon purchase of a product denominated
in a different currency from the base currency, a margin loan is created to fund
the purchase, secured by the assets in Customer’s accounts. If Customer
maintains positions denominated in foreign currencies, IB will calculate Margin
Requirements by applying exchange rates specified by IB. IB WILL APPLY
“HAIRCUTS” (A PERCENTAGE DISCOUNT ON THE FOREIGN CURRENCY EQUITY AMOUNT) TO
REFLECT THE POSSIBILITY OF FLUCTUATING EXCHANGE RATES BETWEEN THE BASE CURRENCY
AND THE FOREIGN CURRENCY. CUSTOMER MUST CLOSELY MONITOR MARGIN REQUIREMENTS AT
ALL TIMES, PARTICULARLY FOR POSITIONS DENOMINATED IN FOREIGN CURRENCIES, BECAUSE
FLUCTUATION IN THE CURRENCY AND THE VALUE OF THE UNDERLYING POSITION CAN CAUSE A
MARGIN DEFICIT.

 

  b. Customer agrees that IB’s obligations to Customer shall be denominated in:
(i) the United States dollar; (ii) a currency in which funds were deposited by
Customer or were converted at the request of Customer, to the extent of such
deposits and conversions; or (iii) a currency in which funds have accrued to the
customer as a result of trading conducted on a designated contract market or
registered derivatives transaction execution facility, to the extent of such
accruals. Information regarding Customer’s currency conversions is provided on
the IB customer statements. Customer further agrees that IB may hold customer
funds in: (i) the United States; (ii) a money center country as defined by the
US Commodity Exchange Act & regulations thereunder; or (iii) the country of
origin of the currency. In addition, Customer acknowledges and authorizes IB to
hold Customer’s funds outside the United States, in a jurisdiction that is
neither a money center country nor the country of origin of the currency in
order to facilitate Customer’s trading in investments denominated in that
currency.



--------------------------------------------------------------------------------

  7. Foreign Currency Exchange (“Forex”) Transactions:

 

  a. HIGH RISKS OF FOREX TRADING: FOREX TRADING IS GENERALLY UNREGULATED, IS
HIGHLY RISKY DUE TO THE LEVERAGE (MARGIN) INVOLVED, AND MAY RESULT IN LOSS OF
FUNDS GREATER THAN CUSTOMER DEPOSITED IN THE ACCOUNT. Customer acknowledges the
“Risk Disclosure Statement for Forex Trading and Multi-Currency Accounts”
provided separately by IB.

 

  b. For Forex transactions, IB generally will act as agent or riskless
principal and charge a fee. IB may effect Forex transactions through an
affiliate or third party, which may profit or lose from such transactions.
Customer agrees that IB may transfer to or from Customer’s regulated futures or
securities account(s) from or to any of Customer’s non-regulated Forex account
any funds or assets that may be required to avoid margin calls, reduce debit
balances or for any other lawful reason.

 

  c. Netting: (i) Netting by Novation. Each Forex transaction between Customer
and IB will immediately be netted with all then existing Forex transactions
between Customer and IB for the same currencies to constitute one transaction.
(ii) Payment Netting. If on any delivery date more than one delivery of a
currency is due, each party shall aggregate the amounts deliverable and only the
difference shall be delivered. (iii) Close-Out Netting. If Customer: (a) incurs
a margin deficit in any IB account, (b) defaults on any obligation to IB,
(c) becomes subject to bankruptcy, insolvency or other similar proceedings, or
(d) fails to pay debts when due, IB has the right but not the obligation to
close-out Customer’s Forex transactions, liquidate all or some of Customer’s
collateral and apply the proceeds to any debt to IB. (iv) Upon Close-Out Netting
or any “Default”, all outstanding Forex transactions will be deemed terminated
as of the time immediately preceding the triggering event, petition or
proceeding. (v) IB’s rights herein are in addition to any other rights IB has
(whether by agreement, by law or otherwise).

 

  d. Nothing herein constitutes a commitment of IB to offer Forex transactions
generally or to enter into any specific Forex transaction. IB reserves the
unlimited right to refuse any Forex order or to decline to quote a two-way
market in any currency.

 

  8. Commodity Options and Futures Not Settled in Cash: Customer acknowledges
that: (A) commodity options cannot be exercised and must be closed out by
offset; and (B) for futures contracts that settle not in cash but by physical
delivery of the commodity (including currencies not on IB’s Deliverable Currency
List), Customer cannot make or receive delivery. If Customer has not offset a
commodity option or physical delivery futures position prior to the deadline on
the IB website, IB is authorized to roll or liquidate the position or liquidate
any position or commodity resulting from the option or futures contract, and
Customer is liable for all losses/costs.

 

  C. PROVISIONS RELATING TO TRADES TO BE EXECUTED BY IB AND GIVEN UP TO
CUSTOMER’S PRIME BROKER FOR SETTLEMENT:

 

  1. Application: The provisions of this Section C shall apply to trades and
positions to be executed by IB and given up for settlement to Customer’s Prime
Broker.

 

  2. Securities Transactions: IB will clear Customer’s securities transactions
in a broker-dealer credit account established in the name of Prime Broker and
designated for Customer’s benefit. On the settlement date for each transaction,
IB will deliver or receive Customer’s securities to or from Prime Broker against
payment in full by or to Prime Broker on Customer’s behalf.

 

  3. Commodities Transactions: Commodity transactions will be handled in
accordance with a Give-Up Agreement to be executed separately herefrom.

 

  4.

Customer Trade Data: Customer hereby authorizes IB to inform Prime Broker of all
the details of each transaction for Customer’s account (“Trade Data”), and
Customer hereby agrees to inform Prime Broker of the Trade Data on trade date by
the time designated to



--------------------------------------------------------------------------------

  Customer by Prime Broker. In the event of any discrepancy in the Trade Data
reported to Prime Broker by Customer and the Trade Data reported to Prime Broker
by IB, Customer shall be responsible for resolving such discrepancy promptly,
and Customer shall be liable to IB for any loss, cost or expense sustained by IB
arising out of such transaction.

 

  5. Short, Short Exempt and Long Sales: When placing any order to sell
securities short, Customer is responsible for designating the order as such, and
Customer hereby authorizes IB to mark the order as being “short” or “short
exempt”. In placing any long sell order, Customer will designate the order as
such and hereby authorizes IB to mark the order as being “long.” The designation
of a sell order as being “long” shall constitute a representation by Customer
that (i) Customer owns the security with respect to which the sale order has
been placed and (ii) if Prime Broker does not have the security in its
possession at the time Customer places the sell order, Customer shall deliver
the security to Prime Broker by settlement date in good deliverable form and if
Customer fails to deliver as such, pay to IB any losses and expenses it may
incur or sustain as a result of Prime Broker’s failure to settle any such
transaction on Customer’s behalf. Customer further agrees to provide IB with
information concerning any securities borrowing arrangements made by Customer
and/or Prime Broker in connection with any short sales.

 

  6. Customer Qualification:

 

  a. Customer shall be required to maintain in Customer’s securities account
with Prime Broker such minimum net equity in cash or securities as may be
required, from time to time, by Prime Broker (the “Minimum Net Equity”), which
shall in no event be less than the minimum net equity required by the SEC’s 1994
Prime Brokerage No-Action Letter, as such requirement may be amended from time
to time (initially: (i) $100,000 in cash or securities with a ready market, for
trades executed on behalf of a customer account managed by an investment adviser
registered under Section 203 of the Investment Advisors Act of 1940 (a
“Registered Investment Adviser”), or (ii) $500,000 in cash or securities with a
ready market for trades executed on behalf of an account not managed by a
Registered Investment Advisor). Customer further understands that, in the event
Customer’s account falls below such Minimum Net Equity, Customer shall bring
Customer’s account into compliance in a timely fashion. Each time Customer
enters an order with IB, Customer hereby represents that Customer shall be in
compliance with such Minimum Net Equity or will notify IB otherwise.

 

  b. In the event that Prime Broker indicates its intention to disaffirm or fail
to take up any trade, Customer hereby authorizes and instructs Prime Broker to
provide to IB, upon the request of IB, the following information: (i) the
account or accounts to which any of Customer’s orders or trades relate; (ii) the
instructions, if any, provided to Prime Broker regarding the allocation of any
orders or trades to any subaccounts; and (iii) information available to Prime
Broker with respect to any net equity in the account. In addition, this
Agreement will serve as further authorization and instruction to Prime Broker to
furnish to IB in the event of a disaffirmance or failure to take up all such
further and additional information concerning an account as IB shall request.
This paragraph shall remain in effect so long as this Agreement is in effect,
shall survive the termination of this Agreement and shall apply to all orders
and trades given by Customer to IB for clearance and settlement through Prime
Broker. Customer hereby agrees to release and discharge Prime Broker from all
responsibility and liability arising out of or incurred in connection with Prime
Broker furnishing any information to IB pursuant to this paragraph.

 

  7. Confirmations: IB shall confirm the Trade Data to Prime Broker and shall
issue a confirmation for each transaction by the morning of the next business
day after trade date. Customer may direct IB to send confirmations to Customer
in care of Prime Broker.

 

  8. Customer’s Settlement Obligation: In the event Prime Broker indicates its
intention not to settle or take up, or fails to settle or take up, any of
Customer’s transactions, Customer shall be responsible and liable to IB for
settling such transactions directly with IB in a securities margin account or
commodities account that IB will open or has opened in Customer’s name on its
books in accordance with applicable regulations. The provisions of Section B of
this Agreement shall apply to such transactions.



--------------------------------------------------------------------------------

  D. OTHER PROVISIONS:

 

  1. DISCLOSURE STATEMENT: THIS STATEMENT IS FURNISHED TO YOU BECAUSE RULE
190.10(c) OF THE COMMODITY FUTURES TRADING COMMISSION REQUIRES IT FOR REASONS OF
FAIR NOTICE UNRELATED TO IB’S CURRENT FINANCIAL CONDITION: (A) YOU SHOULD KNOW
THAT IN THE UNLIKELY EVENT OF THIS COMPANY’S BANKRUPTCY, PROPERTY, INCLUDING
PROPERTY SPECIFICALLY TRACEABLE TO YOU, WILL BE RETURNED, TRANSFERRED OR
DISTRIBUTED TO YOU, OR ON YOUR BEHALF, ONLY TO THE EXTENT OF YOUR PRO RATA SHARE
OF ALL PROPERTY AVAILABLE FOR DISTRIBUTION TO CUSTOMERS; (B) NOTICE CONCERNING
THE TERMS FOR THE RETURN OF SPECIFICALLY IDENTIFIABLE PROPERTY WILL BE MADE BY
PUBLICATION IN A NEWSPAPER OF GENERAL CIRCULATION; (C) THE COMMISSION’S
REGULATIONS CONCERNING BANKRUPTCIES OF COMMODITY BROKERS CAN BE FOUND AT 17 CODE
OF FEDERAL REGULATIONS PART 190.

 

  2. Miscellaneous:

 

  a. A. This Agreement is governed by the laws of the State of New York, without
giving effect to conflict of laws provisions. Courts of New York have exclusive
jurisdiction over disputes relating to this Agreement, except when arbitration
is provided. IN ALL JUDICIAL ACTIONS, ARBITRATIONS OR DISPUTE RESOLUTION
METHODS, THE PARTIES WAIVE ANY RIGHT TO PUNITIVE DAMAGES.

 

  b. Customer agrees to the provision of this Agreement in English and
represents that Customer understands its terms and conditions. This Agreement
contains the entire agreement between the parties, who have made no other
representations or warranties. If any provision of this Agreement is
unenforceable, it shall not invalidate other provisions. Failure of IB to
enforce any term or condition of this Agreement is not a waiver of the
term/condition.

 

  c. Customer consents to recording of all telephone conversations. Customer
acknowledges the IBG Privacy Statement and consents to collection/use of
Customer information as described therein.

 

  d. Customer may not assign or transfer any rights or obligations hereunder
without the prior written consent of IB. Upon notice to Customer IB may assign
this Agreement to another broker-dealer or futures commission merchant. This
Agreement shall inure to the benefit of IB’s successors and assigns. IB may
terminate this Agreement or its services to Customer at any time. Customer may
close its account upon notice to IB electronically through the IB website, but
only after all positions are closed and all other requirements specified on the
IB website regarding account closure are satisfied.

 

  3. Mandatory Arbitration:

 

  a. This agreement contains a pre-dispute arbitration clause. By signing an
arbitration agreement the parties agree as follows:

 

  •   ALL PARTIES TO THIS AGREEMENT ARE GIVING UP THE RIGHT TO SUE EACH OTHER IN
COURT, INCLUDING THE RIGHT TO A TRIAL BY JURY, EXCEPT AS PROVIDED BY THE RULES
OF THE ARBITRATION FORUM IN WHICH A CLAIM IS FILED.

 

  •   ARBITRATION AWARDS ARE GENERALLY FINAL AND BINDING; A PARTY’S ABILITY TO
HAVE A COURT REVERSE OR MODIFY AN ARBITRATION AWARD IS VERY LIMITED.

 

  •   THE ABILITY OF THE PARTIES TO OBTAIN DOCUMENTS, WITNESS STATEMENTS AND
OTHER DISCOVERY IS GENERALLY MORE LIMITED IN ARBITRATION THAN IN COURT
PROCEEDINGS.

 

  •   THE ARBITRATORS DO NOT HAVE TO EXPLAIN THE REASON(S) FOR THEIR AWARD.
UNLESS, IN AN ELIGIBLE CASE, A JOINT REQUEST FOR AN EXPLAINED DECISION HAS BEEN
SUBMITTED BY ALL PARTIES TO THE PANEL AT LEAST 20 DAYS PRIOR TO THE FIRST
SCHEDULED HEARING DATE.



--------------------------------------------------------------------------------

  •   THE PANEL OF ARBITRATORS WILL TYPICALLY INCLUDE A MINORITY OF ARBITRATORS
WHO WERE OR ARE AFFILIATED WITH THE SECURITIES INDUSTRY.

 

  •   THE RULES OF SOME ARBITRATION FORUMS MAY IMPOSE TIME LIMITS FOR BRINGING A
CLAIM IN ARBITRATION.

 

  •   IN SOME CASES, A CLAIM THAT IS INELIGIBLE FOR ARBITRATION MAY BE BROUGHT
IN COURT.

 

  •   THE RULES OF THE ARBITRATION FORUM IN WHICH THE CLAIM IS FILED, AND ANY
AMENDMENTS THERETO, SHALL BE INCORPORATED INTO THIS AGREEMENT.

 

  b. Customer agrees that any controversy, dispute, claim, or grievance between
IB, any IB affiliate or any of their shareholders, officers, directors
employees, associates, or agents, on the one hand, and Customer or, if
applicable, Customer’s shareholders, officers, directors employees, associates,
or agents on the other hand, arising out of, or relating to, this Agreement, or
any account(s) established hereunder in which securities may be traded; any
transactions therein; any transactions between IB and Customer; any provision of
the Customer Agreement or any other agreement between IB and Customer; or any
breach of such transactions or agreements, shall be resolved by arbitration, in
accordance with the rules then prevailing of any one of the following: (a) The
Financial Industry Regulatory Authority; or (b) any other exchange of which IB
is a member; as the true claimant-in-interest may elect. If Customer is the
claimant-in-interest and has not selected an arbitration forum within ten days
of providing notice of Customer’s intent to arbitrate, IB shall select the
forum. The award of the arbitrators, or a majority of them, shall be final, and
judgment upon the award rendered may be entered in any court, state or federal,
having jurisdiction.

 

  c. No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action; or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until:

 

  •   the class certification is denied; or

 

  •   the class is decertified; or

 

  •   the customer is excluded from the class by the court. Such forbearance to
enforce an agreement to arbitrate shall not constitute a waiver of any rights
under this Agreement except to the extent stated herein.

THIS AGREEMENT CONTAINS A PRE-DISPUTE ARBITRATION CLAUSE IN PARAGRAPH D.3. BY
SIGNING THIS AGREEMENT I ACKNOWLEDGE THAT THIS AGREEMENT CONTAINS A PRE-DISPUTE
ARBITRATION CLAUSE AND THAT I HAVE RECEIVED, READ AND UNDERSTOOD THE TERMS
THEREOF.

CUSTOMER REPRESENTS THAT THE FOREGOING INFORMATION AND ALL OTHER INFORMATION
PROVIDED DURING THE ACCOUNT APPLICATION PROCESS IS TRUE AND CORRECT AND AGREES
TO NOTIFY IBLLC-US BY EMAIL OF ANY MATERIAL CHANGES THEREIN. CUSTOMER AUTHORIZES
IBLLC-US TO CONFIRM THE ACCURACY OF THE INFORMATION AS IT DEEMS NECESSARY.

USER NAME: mdaly707

ACCOUNT TITLE: Global Indemnity Group, Inc.

Dated: 2016-12-19 14:30:46.0



--------------------------------------------------------------------------------

Signature:   Thomas M McGeehan         One of:   Thomas M McGeehan

       TYPING NAME IS EQUIVALENT TO A HANDWRITTEN SIGNATURE

BY TYPING MY SIGNATURE AND SENDING IT VIA THE INTERNET, I ACKNOWLEDGE THAT I
HAVE READ AND UNDERSTAND ALL INFORMATION PROVIDED DURING THE APPLICATION
PROCESS; THAT I INTEND IBLLC-US TO RELY UPON IT; THAT I INTEND TO BE BOUND
THEREBY; AND THAT I UNDERSTAND AND AGREE THAT MY ELECTRONIC SIGNATURE IS THE
EQUIVALENT OF A MANUAL WRITTEN SIGNATURE.